DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to a communication filed on 04/21/21. Claims 1-20 are pending.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	 the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180053466) in view of Cho (US 20160232826) further in view of Zhang (US 20200106055).

Regarding claim 1, Zhang et al (US 20180053466) teach a display device, comprising ([0017, FIG. 1 may be provided with a flexible display): a display panel comprising and (Fig. 1 (14, 24), [0021], Display 14 may include an array of display pixels formed from liquid crystal display (LCD)); a crack detection line disposed along a periphery ([0017], a peripheral crack detection line formed from a loop-shaped signal path with two parallel metal traces that runs along the periphery of the active area of the display); and a plurality of data lines (D) connected to a plurality of pixels(24) ([0035], data lines D for carrying data from display driver integrated circuit 42 to pixels 24 in pixel array 22A)wherein the crack detection line is connected to one of the plurality of data lines ([0026], peripheral crack detection lines may run along one or more of the edges of pixel array 22A or other portions of display 22, [0024], data lines, control lines, etc.) may couple the circuitry of pixel array 22A)., 

Zhang et al teach the following:

The peripheral crack monitoring circuitry may have a peripheral crack detection line formed from a loop-shaped signal path with two parallel metal traces that runs along the periphery of the active area of the display [0017]. Metal traces such as metal traces 30 in flexible display 22 (e.g., data lines, control lines, etc.) may couple the circuitry of pixel array 22A with display driver circuitry such as display driver circuitry in display driver integrated circuit 42 [0024].

Zhang et al do not specifically teach, “detects a crack at the periphery through a single pixel array connected to the one of the plurality of data lines”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Zhang’s crack monitoring circuitry with respect to metal traces 30 in a desired manner, because metal traces could be coupled with various components of the display system as taught by Zhang et al.

Zhang et al do not teach a display panel comprising an opening, a crack detection line disposed along a periphery of the opening, and detects a crack at the periphery of the opening.



It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zhang’s display system with  Cho’s plurality of holes e1, the use of which helps to more accurately  detect  whether or not cracks have been formed in the external substrates as taught by Cho.

Zhang et al (US 20180053466) (as modified by Cho) do not teach “wherein the opening is surrounded by a display area displaying an image”.

Zhang (US 20200106055) teaches the following:

 providing a base substrate 301 including a display region AA and at least one inner non-display region located inside the display region AA, in which the inner non-display region includes an opening region HA located in the middle of the inner non-display region and a reserved region IVA located around the opening region, as shown in FIGS. 2 and 3 [0033].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zhang’s (US 20180053466) display system (as modified by Cho) with Zhang’s (US 20200106055) opening region HA, the use of which 

Regarding claim 2, Zhang et al teach  a first end of the crack detection line receives a detection voltage through a voltage application signal line ([0017] a crack detection circuit may use resistance monitoring circuitry to measure resistance changes in one or more segments of the crack detection line that are indicative of cracking in the line and in structures elsewhere in the display, [0037], note that voltage is measured when current is applied on the resistor).
Regarding claim 3, Zhang et al teach  a second end of the crack detection line is connected to a detection signal line, and the detection signal line is connected to the one of the plurality of data lines ([0017], a peripheral crack detection line formed from a loop-shaped signal path with two parallel metal traces that runs along the periphery of the active area of the display, [0024] Metal traces such as metal traces 30 in flexible display 22 (e.g., data lines, control lines, etc.) may couple the circuitry of pixel array 22A).
Regarding claim 4, Zhang et al teach  the display panel comprises: a lower display panel comprising a bending portion and a driving portion ([0025], Flexible display 22 may have a bent portion such as bent portion 26 that bends about bend axis 28, also see display driver integrated circuit 42, the bending axis 28 with respect to flexible display 22 in Fig. 2); and an upper display panel disposed on the lower display panel ([0030], tail portion 22T of flexible display 22 may bend around bend axis 28).

Regarding claim 14, Zhang et al teach the upper display panel comprises a touch sensor that senses a touch ( [0020] Display 14 may be a touch screen display that incorporates a layer of conductive capacitive touch sensor electrodes or other touch sensor component).
Regarding claim 15, Zhang et al teach a display panel crack detection wire that detects a crack of the display panel ([0041, a crack detection line such as crack detection line 80 may run along some or all of the peripheral edge of display 22. Crack detection line 80 may be formed from metal).
Regarding claim 16, Zhang et al teach a first end of the display panel crack detection wire receives the detection voltage, and a second end of the display panel crack detection wire is connected to the one of the plurality of data lines ([0041], a crack detection line such as crack detection line 80 may run along some or all of the peripheral edge of display 22. Crack detection line 80 may be formed from metal (e.g., part of one of the metal layers used in forming pixels 24 such a gate metal layer, source-drain metal layer, anode metal layer, cathode metal layer, etc] [0017], a crack detection circuit may use resistance monitoring circuitry, [0037], note that voltage is measured when current is applied on the resistor).
6.	Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180053466) in view of Cho (US 20160232826 ) and of Zhang (US 20200106055) further in view of Kim et al (US 20110141042).

Regarding claim 5, Zhang et al (as modified by Cho and Zhang “055”) teach the lower display panel comprises the display area comprising the plurality of pixels [0023], Images may be displayed for a user in pixel array 22A by pixels 24), 

Zhang et al (as modified by Cho and Zhang “055”) do not teach and “a peripheral area disposed near the display area, the bending portion and the driving portion are disposed in the peripheral area, and the bending portion and the driving portion protrude in one direction away from the display area”.

Kim et al (US 20110141042) teach a peripheral area disposed near the display area ([0070], as shown in FIG. 4, a COF (chip-on-film: 130) connected to the pad electrode 105 provided on the end of the gate lines and data lines on one side of the first substrate 100 and a PCB 150 connected to the other end of the COF (130) are further provided), the bending portion and the driving portion are disposed in the (see Fig. 4 including a PCB 150 being  connected to the COF (130), 0140, the printed circuit board to operate the liquid crystal panel can be connected by bending the corresponding thickness of the second substrate), and the bending portion and the driving portion protrude in one direction away from the display area (Fig. 4, (see Fig. 4 including a PCB 150 being  connected to the COF (130), 0140, the printed circuit board to operate the liquid crystal panel can be connected by bending the corresponding thickness of the second substrate)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zhang’s display system (as modified by Cho and Zhang “055”) with Kim’s connection of PCB 150 with COF (130) as configured in Fig. 4, the use of which helps reduce the total number of substrates used and to optimize the connection as taught by Kim et al. 

Regarding claim 6, Zhang et al do not teach “the opening is disposed in the display area”.

Cho (US 20160232826).teaches a plurality of first holes e1 are formed display [0145]. Se Fig. 12.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zhang’s display system with  Cho’s plurality of 


Regarding claim 7, Zhang et al teach at least one of the plurality of pixels comprises an organic light emitting diode and a driving transistor that supplies a current to the organic light emitting diode ([0022],  display 14 may have a thin flexible display layer (a pixel array,) such as flexible display 22 may be formed from thin-film circuitry (e.g., thin-film transistors, thin-film organic light-emitting diodes, etc, [0037], current source 64 may apply a known current I between terminals A and B).
7.	 Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180053466) in view of Cho (US 20160232826 ) and Zhang (US 20200106055) further in view of Lee (US 20140319523)  .

Regarding claim17, Zhang et al (as modified by Cho and Zhang “055) do not teach “display panel crack detection wire is disposed across the bending portion and the driving portion of the lower display panel and an outer edge of the display area”.

Lee (US 20140319523)  teaches the display panel crack detection wire is disposed across the bending portion and the driving portion of the lower display panel and an outer edge of the display area (0054], the integrated circuit chip 210 detects whether a crack is generated in the bent area BA of the COF package 200, Fig. 3, [0044], the COF package 200 includes a bent area BA , [0058], the first signal terminal ST1 is disposed in one side of the integrated circuit chip 210 adjacent to the first bonding area AR1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zhang’s display system (as modified by Cho and Zhang “055) with Lee’s integrated circuit chip 210 with respect to bent area BA of the COF package 200, the use of which helps archive and improved grounding function and a display device having the chip-on-film package as taught by Lee.


Regarding claims 18-19, et al (as modified by Cho and Zhang “055) do not teach a bending portion crack detection wire that detects a crack in the bending portion, wherein a first end of the bending portion crack detection wire receives the detection voltage, and a second end of the bending portion crack detection wire is connected to the one of the plurality of data lines.

Lee (US 20140319523)  teach a bending portion crack detection wire (Fig. 3, [0044], the COF package 200 includes a bent area BA , [0043], a test line TL,) that detects a crack in the bending portion, wherein a first end of the bending portion crack detection wire receives the detection voltage, ([0054], the integrated circuit chip 210 detects whether a crack is generated in the bent area BA of the COF package 200, [0059], the integrated circuit chip 210 receives a driving voltage) and a second end [0059], the integrated circuit chip 210 generates a data signal and outputs the data signal to the first signal pad SP1 disposed on the first bonding area AR1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Zhang’s display system (as modified by Cho and Zhang “055) with Lee’s integrated circuit chip 210 with respect to bent area BA of the COF package 200, the use of which helps archive and improved grounding function and a display device having the chip-on-film package as taught by Lee.

Regarding claim 20, Lee teaches  the bending portion crack detection wire is disposed across the bending portion and the driving portion of the lower display panel (Fig. 3, [0044], the COF package 200 includes a bent area BA , [0043], a test line TL, [0058], the first signal terminal ST1 is disposed in one side of the integrated circuit chip 210 adjacent to the first bonding area AR1.).

Allowable Subject Matter
8.	Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art does not teach” the voltage application signal line comprises a voltage application line disposed in the upper display panel and a peripheral voltage application line disposed in the lower display panel”.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	July 20, 2021